Per Curiam.

We find an insufficient basis for concluding that the petitioner was evasive or equivocal in testifying about his political activities. We remit to the Appellate Division to determine whether he should be denied admission to the Bar solely on the basis of the false answers made in his applications more than 15 years ago, particularly since the record before us indicates that he has led an exemplary life in the intervening years. (Cf. Matter of Crosby, 285 App. Div. 859; Matter of Buchbinder, 19 A D 2d 117, 118; Schware v. Board of Bar Examiners, 353 U. S. 232, 241, 243, 251.) The order of the Appellate Division should be reversed and the matter remitted to that court for further proceedings.
Chief Judge Desmond and Judges Fixed, Van Voorhis, Burke, Soileppi, Bergan and Keating concur.
Order reversed, without costs, and matter remitted to the Appellate Division for further proceedings in accordance with the opinion herein.